DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17, 20 and 21 are pending.
Claims 1-17 and 20 (now claims 1-18) are allowed.
Claims 18, 19 and 21 are cancelled.

Response to Amendment
Specification
The objection to the title is withdrawn, since the amended title of the invention, filed July 1, 2021, is descriptive.  

Claim Objections
The objection to claim 20 is withdrawn since in line 7 the word “and” between the words “wherein” and “the” was deleted in the amendment to claim 20, filed July 1, 2021.

Claim Rejections - 35 USC § 112
The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 5-17, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Bristow (WO 2014/096254 A1) is withdrawn, since claim 1 has been amended to exclude n being 1. 
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jelena Janjic Libby on September 7, 2021.
The application has been amended as follows: 
a) 	Insert a period at the end of claims 3 and 6.
b)	Cancel claim 21.

Allowable Subject Matter
Claims 1-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to exclude n is 1, i.e., methyl acetate.  Bristow only disclosed the use of methyl acetate as a feed in the dehydration of methanol to produce dimethyl ether, therefore Bristow does not teach or fairly suggest the use of the now claimed alkyl carboxylate esters and diesters as promoters.  Further, Bristow did not recognize the beneficial effects that the now claimed alkyl carboxylate esters and diesters promoters have on the rate of dehydration of methanol carried out in the presence of the aluminosilicate zeolites having a 1-dimensional or 3-dimensional framework structure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699